Case 5:18-cr-00030-SMH-MLH Document 271 Filed 04/28/21 Page 1 of 6 PageID #: 4501




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 18-00030-01

 VERSUS                                         CHIEF JUDGE S. MAURICE HICKS, JR.

 DAVID D. DEBERARDINIS (01)                     MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM ORDER

        Before the Court is a Motion to Dismiss Counts 7 and 8-11 of the Superseding

  Indictment (Record Document 47) filed by the defendant, David D. deBerardinis

  (“deBerardinis”). The defense contends that Count 7 must be dismissed because it is

  unconstitutionally duplicitous. As to Counts 8-11, the defense argues that such counts

  must be dismissed because they fail to allege a criminal offense. The Government has

  opposed the motion. See Record Document 61. For the reasons set forth below, the

  Motion to Dismiss is DENIED.

        On March 29, 2018, the grand jury returned a Superseding Indictment charging

  deBerardinis with mail fraud, bank fraud, wire fraud, money laundering, and making a

  false statement to a bank. See Record Document 17. Generally, the Superseding

  Indictment alleges that deBerardinis orchestrated and executed a scheme to defraud

  numerous investors and banks in what the Government maintains was a classic Ponzi

  scheme. See id. The Superseding Indictment alleges that “the primary purpose of the

  scheme and artifice to defraud was to obtain money from individual investors and

  Lending Institutions to which the Defendant was not entitled.” Id. at 3. Count 7 charges

  bank fraud in violation of 18 U.S.C. §§ 1344(1) and (2) and 18 U.S.C. § 2. Counts 8-11

  charge wire fraud in violation of 18 U.S.C. § 1343 and 18 U.S.C. § 2.
Case 5:18-cr-00030-SMH-MLH Document 271 Filed 04/28/21 Page 2 of 6 PageID #: 4502




  Count 7

         The defense argues Count 7 must be dismissed because it is unconstitutionally

  duplicitous, as it charges a violation of 18 U.S.C. § 1344(1) and 18 U.S.C. § 1344(2) in

  one count. Based on the rationale set forth in Loughrin v. U.S., 573 U.S. 351, 134 S.Ct.

  2384 (2014), deBerardinis argues Sections 1344(1) and 1344(2) are separate offenses

  and joining the two offenses into one count is unlawfully duplicitous. The defense argues

  the Court should either dismiss Count 7 or order the Government to elect the charge

  upon which it would like to proceed.

         Title 18, United States Code, Section 1344 defines bank fraud as knowingly

  executing, or attempting to execute, a scheme or artifice –

         (1)    to defraud a financial institution; or

         (2)     to obtain any of the moneys, funds, credits, assets, securities, or
         other property owned by, or under the custody or control of, a financial
         institution, by means of false or fraudulent pretenses, representations, or
         promises.

  18 U.S.C. § 1344. In Loughrin, the Supreme Court held Section 1344(2) does not require

  the Government to prove that a defendant intended to defraud a financial institution. 573

  U.S. at 353, 134 S.Ct. at 2387. The case did not address whether Section 1344(1) and

  (2) are separate offenses requiring separate counts in order to avoid a duplicity

  challenge. Thus, while Loughrin is instructive as to the proof required to establish a

  violation of the two provisions of Section 1344, the case is not directly on point as to the

  issue of duplicity.

         Federal Rule of Criminal Procedure 7(c)(1) provides, in part, that “a count may

  allege that the means by which the defendant committed the offense are unknown or

  that the defendant committed it by one or more specified means.” Here, Section 1344

                                            Page 2 of 6
Case 5:18-cr-00030-SMH-MLH Document 271 Filed 04/28/21 Page 3 of 6 PageID #: 4503




  specifies several alternative ways in which the offense of bank fraud can be committed.

  Thus, the indictment may allege ways in the conjunctive. In U.S. v. Harvard, the Fifth

  Circuit explained:

                  Section 1344 prohibits two types of conduct: (1) a scheme to defraud
         and (2) a scheme to obtain monies by false representation. . . . Count 5 of
         Harvard’s indictment alleges violations of both types of proscribed conduct.
         It is this about which Harvard complains. He claims that because a single
         count of the indictment identified two crimes, he was forced to defend
         himself at trial while uninformed of the precise charges against him.
         Harvard’s argument is without merit.

                “Where a statute specifies several alternative ways in which an
         offense can be committed, the indictment may allege the several ways in
         the conjunctive, and a conviction thereon will stand if proof of one or more
         of the means of commission is sufficient.” Fields v. United States, 408 F.2d
         885, 887 (5th Cir.1969) (footnote omitted); see also United States v. Wiley,
         979 F.2d 365, 368 (5th Cir.1992). In Harvard’s case, the government
         elected before the jury was charged—as is its option—to proceed under §
         1344(1). The district court did not err in permitting the government to do so.
         The record shows that Harvard was fully prepared to and did defend against
         the charge that he engaged in a scheme to injure or defraud the bank on
         the Joint Venture loan.

  Id. at 420. 1 The Court holds that Count 7 is not duplicitous and the Motion to Dismiss on

  this ground is DENIED. Additionally, like the Harvard and Hall courts, this Court intends

  to revisit the Government’s proof as to Count 7 when drafting its jury instructions.




  1
   In U.S. v. Hall, 979 F.3d 1107, 1116 (2020), the Fifth Circuit did not ultimately decide
  the issue of duplicity. Instead, the appellate court appeared to assume for purposes of
  its opinion “that § 1344(1) and (2) are separate offenses requiring separate counts in the
  indictment” before eventually holding “the jury instructions cured any potential error.” Id.
  In Hall, the government stated that it would only pursue a conviction under Section
  1344(1) and the district court only instructed the jury on the elements of Section 1344(1).
  “Because the government elected to rely on § 1341(1), and the district court only
  instructed on the elements of § 1344(a), [the Fifth Circuit was] not concerned that the
  jury convicted Hall for anything besides violating § 1344(1).” Id. The court reasoned that
  “the final jury instructions ultimately remedied any issues – even though the district
  court’s fix seemed coincidental – because the government pursued § 1344(1) only.” Id.
                                           Page 3 of 6
Case 5:18-cr-00030-SMH-MLH Document 271 Filed 04/28/21 Page 4 of 6 PageID #: 4504




  Counts 8-11

         The defense argues that the electronic funds transfers used as the factual basis

  for Counts 8-11 of the Superseding Indictment do not constitute wire fraud as a matter

  of law. See Record Document 47. Count 7 alleges bank fraud by deBerardinis in

  requesting and receiving funds from PlainsCapital Bank. See Record Document 17.

  Counts 8-11 allege that deBerardinis committed wire fraud by transferring the money he

  received from PlainsCapital to his JP Morgan Chase Bank, N.A. account. See id. The

  defense argues that the wire transfers outlined in Counts 8-11 “were neither an ‘essential

  element’ of a scheme to defraud nor ‘an essential part’ of such a scheme. Record

  Document 47-1 at 5, citing U.S. v Strong, 371 F.3d 225 (5th Cir. 2004). 2            More

  specifically, the defense contends that the alleged use of wires to transfer money in this

  case – as set forth in Counts 8-11 – did not advance the previously completed scheme

  of “obtain[ing] money and property owned by and under the control of [PlainsCapital

  Bank] by means of false and fraudulent pretenses, promises, and representations.” Id.

  at 6-7, citing Record Document 17 at 2. According to the defense, the alleged scheme

  charged was to acquire the funds themselves. The subsequent use of the wires to

  transfer the money from PlainsCapital Bank to JP Morgan Chase Bank did not advance

  the scheme and was not integral to scheme because the alleged fraudulent scheme was

  completed when deBerardinis received money from PlainsCapital Bank. Thus, even



  2
    As noted by the Government in its opposition, Strong was an appeal by the United
  States from a judgment of acquittal entered by the district court. 371 F.3d at 226-227.
  The legal standards applicable to a motion to dismiss and a motion for judgment of
  acquittal are dissimilar. Thus, while Strong may be illustrative as to how interstate wires
  were used to execute the scheme at issue in that case, the Court finds Strong
  inapplicable and unpersuasive in the context of analyzing a motion to dismiss an
  indictment for failure to state an offense.
                                          Page 4 of 6
Case 5:18-cr-00030-SMH-MLH Document 271 Filed 04/28/21 Page 5 of 6 PageID #: 4505




  accepting the factual allegations set forth in the Superseding Indictment as true, Counts

  8-11 should be dismissed for failure to state an offense.

         “A motion to dismiss an indictment for failure to state an offense is a challenge to

  the sufficiency of the indictment.” U.S. v. Kay, 359 F.3d 738, 742 (5th Cir. 2004). The

  district court must “take the allegations of the indictment as true” and determine whether

  an offense has been stated.” Id. If the motion presents a purely legal question, then the

  district court can consider the motion. See U.S. v. Korn, 557 F.2d 1089, 1090 (5th Cir.

  1977). However, “a defendant may not properly challenge an indictment, sufficient on

  its face, on the ground that the allegations are not supported by adequate evidence, for

  an indictment returned by a legally constituted and unbiased grand jury, if valid on its

  face, is enough to call for trial of the charge on the merits.” U.S. v. Mann, 517 F.2d 259,

  267 (5th Cir. 1975), citing Costello v. U.S., 350 U.S. 359, 363, 76 S.Ct. 406, 409 (1956).

         Here, the Court finds that the Superseding Indictment properly alleges that the

  wire transfers set forth in Counts 8-11 were part of deBerardinis’ scheme to defraud

  individual investors and lending institutions.        The allegations in Counts 1-7 were

  incorporated by reference in Counts 8-11. Moreover, the background section of the

  Superseding Indictment provides detailed factual allegations. This Court believes the

  Superseding Indictment is sufficient on its face. Moreover, this Court lacks the authority

  under Rule 12 “to dismiss on the basis of a sufficiency-of-the-evidence defense which

  raises factual questions embraced in the general issue.” Mann, 517 F.2d at 267. The

  factual question of whether the use of wires to transfer money – as set forth in Counts 8-

  11 – was an essential element or an essential part of the overall scheme to defraud in

  this case is an issue for trial on the merits. The defense’s argument that Counts 8-11



                                          Page 5 of 6
Case 5:18-cr-00030-SMH-MLH Document 271 Filed 04/28/21 Page 6 of 6 PageID #: 4506




  fail to state an offense is without merit and the Motion to Dismiss on this ground is

  DENIED.

          IT IS SO ORDERED.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 28th day of April,

  2021.




                                        Page 6 of 6
